Citation Nr: 0926864	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for dermatophytosis of the 
hands and feet, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
November 1974 and from January 1979 until March 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 10 percent rating for dermatophytosis 
of the hands and feet.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required with regard to the 
Veteran's increased rating claim for service-connected 
dermatophytosis of the hands and feet.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2008), are met.

The Veteran's skin disability has been rated under Diagnostic 
Code 7806, and among the criteria for consideration under 
that code is the percentage of the entire body or exposed 
area affected.  See 38 C.F.R. § 4.118, Code 7806 (2008).  VA 
outpatient treatment records dated in September 2005 show a 
flare up on the Veteran's abdomen, and the back of his neck.  
June 2007 records show that the Veteran had dermatitis of his 
groin and beltline and complained of involvement regarding 
his hands and neck.  

Based on the record as currently constituted, it is unclear 
the extent to which the Veteran's skin lesions in areas other 
than the hands and feet are a component of the service-
connected disability.  Also unclear is the approximate 
percentage area of the body affected by the service-connected 
dermatophytosis.  

The Board notes that the most recent VA examination report is 
dated in June 2007.  The VA examiner only mentioned lesions 
present on the Veteran's hands and feet. The Board notes that 
it is unclear from the examination report to what extent the 
Veteran's entire body was examined.  Additionally, the VA 
examiner made little mention of the medications shown in the 
Veteran's treatment records.  The current medical records 
show that the Veteran has been prescribed medications such as 
Ketaconazole cream, Lidex, TAC and Absorbase to use daily, 
steroid injections and Clobetasol ointment when he has 
serious breakouts.  In evaluating the claim, more specific 
information regarding the frequency of steroid treatment is 
required.    

For the reasons set forth above, a new examination is 
necessary to properly assess the severity of the Veteran's 
service-connected skin disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate 
VA skin examination and attempt to do so 
when the Veteran is symptomatic.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.

All pertinent symptomatology and findings 
associated with the Veteran's service-
connected dermatophytosis should be 
reported in detail.  The examiner is asked 
to identify all areas of the body that 
involve skin disability, not just the 
hands and the feet.  For each affected 
area, the examiner should clarify whether 
it should be considered a component of the 
service-connected disability of the hands 
and the feet.  Once all areas of the body 
that are deemed to relate to the service-
connected dermatophytosis have been 
identified, the examiner in then asked to 
indicate the percentage of the ENTIRE 
areas affected, as well as the percentage 
of the Veteran's EXPOSED AREAS affected by 
his dermatitis.  The examiner should also 
comment as to whether the Veteran requires 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs, and if 
so, state the total duration of such 
therapy, in weeks, during the past 12-
month period.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  After accomplishing any additional 
development deemed appropria, readjudicate 
the issue on appeal.  If the desired 
benefit is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be furnished to the 
Veteran, and the appropriate time period 
within which to respond should be 
provided.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



